KANE, Attorney General, YAKOWICZ, Solicitor General, and ANDERSON, Deputy Attorney General,
We have a request from your department for an opinion concerning the effect of the 1975 amendments to The Vehicle Code on the payments to be made from the Liquid Fuels Tax Fund into the Motor License Fund as provided for in section 10 of the Liquid Fuels Tax Act. The question is whether the payments are to be discon*116tinued as a result of the 1975 amendments to The Vehicle Code.
Section 10 of the Liquid Fuels Tax Act of May 21, 1931, P.L. 149, as amended, 72 P.S. §2611j, provides, in part, as follows:
“(a) One-half cent per gallon of the permanent tax collected under the provisions of this act shall be paid into the Liquid Fuels Tax Fund of the State Treasury; and such moneys, paid into said fund, are hereby specifically appropriated for the purposes hereinafter set forth.
“The moneys so paid into the Liquid Fuels Tax Fund, . . . shall be paid to the respective counties of this Commonwealth, less such amounts as represent the difference between the annual fees prescribed in section 709 and 710 of‘The Vehicle Code’ and those fees charged pursuant to section 710.1 of‘The Vehicle Code’ for annual registration of each motor vehicle operated by mass transportation systems, on the first day of June and December of each year . . . Such amounts as represent the difference between the annual fees prescribed in sections 709 and 710 of‘The Vehicle Code’ and those fees charged pursuant to section 710.1 of ‘The Vehicle Code’ shall be paid into the Motor License Fund.” (Emphasis supplied.)
Prior to the amendments of December 16, 1975, the pertinent sections of The Vehicle Code of 1959, P.L. 58, as amended, 75 P.S. §§709, 710, 710.1, contained schedules of annual registration fees for buses. Section 709 set forth the fees for buses with pneumatic tires; section 710 set forth the fees for buses with solid rubber or cushion rubber tires; and section 710.1, which was an exception from sections 709 and 710, set forth the fees for buses operated by mass transportation systems. The fees *117in section 709 ranged from $25 to $300, depending upon the number of passengers; the fees in section 710 ranged from $37.50 to $400, depending upon the number of passengers; and the fee in section 710.1 was a flat $16.
The formula in section 10 of the Liquid Fuels Tax Act (represented by the italicized portion above) specifies that the difference between the fees charged in sections 709 and 710 and the fees charged in section 710.1 shall be withheld from the amounts paid to counties and paid instead into the Motor License Fund. For example, in the case of the minimum fees required by sections 709 and 710, which are $25 and $37.50, respectively, the amounts paid into the Motor License Fund would be the difference between those amounts and the $16 fee charged in section 710.1, or $9 and $21.50, respectively.
The 1975 amendments to The Vehicle Code made several pertinent changes:
(1) The fees required by section 709 were increased;
(2) Section 710 was repealed. (Buses no longer use solid rubber or cushion tires.)
(3) Section 710.1 was repealed and a new section 729(a)(3) was enacted exempting mass transportation system buses from registration fees entirely.
As affected by these amendments, the formula of section 10 of the Liquid Fuels Tax Act requires that the entire registration fees for buses with pneumatic tires are to be paid into the Motor License Fund. Since section 710.1 has been repealed and there is no longer a registration fee charged for mass transportation system buses, the difference between the fee charged in section 709 *118and the fee charged in section 710.1 is the difference between the 709 fee and zero, in other words, the entire 709 fee.
This result is required by section 1937 of the Statutory Construction Act of November 25, 1970, P.L. 707, as amended, 1 Pa.C.S.A. §1937, which provides:
“(a) A reference in a statute to a statute or to a regulation issued by a public body or public officer includes the statute or regulation with all amendments and supplements thereto and any new statute or regulation substituted for such statute or regulation, as in force at the time of application of the provision of the statute in which such reference is made, unless the specific language or the context of the reference in the provision clearly includes only the statute or regulation as in force on the effective date of the statute in which such reference is made.”
Since there is no specific language in section 10 of the Liquid Fuels Tax Act to indicate that the sections of The Vehicle Code referred to therein were limited to the sections of The Vehicle Code that were in force on the effective date of the Liquid Fuels Tax Act, it must be concluded that the sections of The Vehicle Code referred to in section 10 are as they exist now following the amendments to The Vehicle Code.
Therefore, it is our opinion, and you are advised, that section 10 of the Liquid Fuels Tax Act requires that amounts equivalent to the entire annual registration fees for buses provided for in section 709 of The Vehicle Code be withheld from the moneys paid to counties from the Liquid Fuels Tax *119Fund and that the amounts so withheld be paid into the Motor License Fund.*
This opinion has been submitted to the State Treasurer and the Auditor General in accordance with section 512 of the Administrative Code of April 9, 1929, P.L. 177, as amended, 71 P.S. §192, and they concur in the result. However, both of them disagree with our footnote below that over-payments in 1976 may be recouped in 1977. We have reviewed the reasons for their disagreement and have concluded that they are not based in law but on policy considerations. However, the question is a legal one and we find that the law is quite clear that the funds are to be paid into the Motor License Fund. To effectuate this for 1976, the department is required to recoup the overpayments from the counties.

You have advised us that in 1976 such payments were not withheld from counties as required. These overpayments may be recouped by withholding a like amount from the payments to the counties in 1977 over and above the bus registration fees attributable to 1977.